United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Cleveland, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-621
Issued: September 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 2, 2009 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated April 7 and December 4, 2008 that denied her claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has a back
condition that was caused or aggravated by factors of her federal employment.
FACTUAL HISTORY
On January 7, 2008 appellant, then a 51-year-old automation clerk, filed an occupational
disease claim, Form CA-2, alleging that the physical requirements of her employment caused
herniated discs at L3-4 and L4-5 and a torn disc at L4-5. The employing establishment noted

that she had been on limited duty since a June 2006 shoulder injury.1 In a January 7, 2008
statement, appellant described her work activities from June 1997 to August 2006. She worked
on automated equipment, noting that the job required daily bending and twisting, pushing and
pulling. Appellant stated that, after she was removed from the machines, she expected her back
and hips to improve.
In a December 14, 2007 report, Dr. Edward Gabelman, a Board-certified orthopedic
surgeon, noted appellant’s complaint of low back, bilateral hip and left knee pain. Physical
examination of the lumbar spine demonstrated moderate spasm and tenderness to palpation with
moderate restriction of all motion. Straight leg raise was positive on the left. Dr. Gabelman
diagnosed lumbar sprain, bilateral hip sprains and strains, sprain and strain of the left knee, left
chondromalacia patellae and lumbosacral radiculopathy. A December 21, 2007 magnetic
resonance imaging (MRI) scan of the lumbar spine demonstrated an annular bulge and disc tear
at L4-5 with a left paracentral posterior disc herniation and disc bulging at L3-4.
By letter dated January 14, 2008, the Office informed appellant of the evidence needed to
support her claim. It requested a reasoned medical opinion from a physician describing how
appellant’s work duties caused accelerated, aggravated or precipitated her back condition. In a
January 25, 2008 letter, appellant stated that she stopped work on automation machines in
August 2006 and worked thereafter in a sit-down position. However, she sustained repetitive
traumas working on the machines and her sit-down work required bending to retrieve mail on
occasion. Appellant noted that it was difficult for her to get up and walk.
On January 31, 2008 Dr. Robert D. Zaas, Board-certified in orthopedic surgery, noted
appellant’s report that her lower back became painful as a result of repetitious work on a postal
machine, worse on the left with radiating pain into her left leg. Appellant was now on light duty
with a lifting restriction of 8 to 10 pounds, limited pushing and pulling and limited walking, but
she had to get up and move around periodically and was not able to work overtime. Dr. Zaas
discussed the MRI scan findings and advised that physical examination of the lumbar spine
demonstrated tenderness and muscle spasm, with increased pain on flexion and lateral bending.
There was no atrophy, motor or sensory loss present. Dr. Zaas stated that the claim had been
accepted for lumbar sprain, sprain/strain of the hips, sprain/strain of the left knee, left
chondromalacia patellae and lumbosacral radiculopathy. He recommended conservative
treatment, noting that he found no evidence of active radiculopathy. Dr. Zaas concluded that
appellant could perform light duty and provided a duty status report, advising that she could
work eight hours a day with sitting of six to eight hours, limited standing and walking, no
kneeling, bending, stooping and twisting, limited pushing, pulling and reaching above the
shoulder, with a 5- to 10-pound weight restriction.
By decision dated April 7, 2008, the Office denied the claim on the grounds that the
medical evidence of record was insufficient to establish that appellant’s back condition was
caused by employment.

1

The record indicates that appellant has an occupational disease claim accepted for cervical strain and bilateral
shoulder somatic dysfunction.

2

On May 7, 2008 appellant, through her attorney, requested a hearing, which was held
telephonically on September 12, 2008. At the hearing, appellant testified that she began having
problems with her back, both hips and left knee in 2005 when she was still working on the
machines. She described her back and hip symptoms and noted that she had recently had surgery
for her accepted shoulder condition and was still off work. Appellant receiving wage-loss
compensation under that claim and that she had only seen Dr. Zaas on one occasion. In a
November 13, 2008 report, Dr. Zaas noted that he reexamined her and that she had returned to
light duty six weeks prior. He recorded appellant’s complaint of radiating lumbar pain and
provided examination findings. Dr. Zaas again noted that the claim had been accepted for back
and knee conditions and recommended physical therapy.
In a December 4, 2008 decision, an Office hearing representative affirmed the April 7,
2008 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim, regardless of whether the asserted claim
involves traumatic injury or occupational disease, an employee must satisfy this burden of
proof.3
Office regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”4 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.5

2

5 U.S.C. §§ 8101-8193.

3

Roy L. Humphrey, 57 ECAB 238 (2005).

4

20 C.F.R. § 10.5(ee).

5

Roy L. Humphrey, supra note 3.

3

Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that her back
condition is causally related to her federal employment. The December 21, 2007 MRI scan of
the lumbar spine did not address the cause of the diagnosed conditions. Medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.9 Neither Dr. Gabelman in his December 14, 2007
report nor Dr. Zaas in his reports dated January 31 and November 13, 2008, discussed the cause
of appellant’s back condition. Dr. Gabelman noted findings on physical examination, but his
treatment note did not obtain a history of appellant’s employment or address how her work
duties contributed to her condition. Dr. Zaas noted a 21-year history of work at the employing
establishment but erroneously reported the physician’s impression that appellant’s claim had
been accepted for low back conditions. The fact that work activities produced pain or discomfort
revelatory of an underlying condition does not raise an inference of causal relationship.10 The
opinion of a physician supporting causal relationship must be one of reasonable medical
certainty that the condition for which compensation is claimed is causally related to federal
employment and such relationship must be supported with affirmative evidence, explained by
medical rationale and be based upon a complete and accurate medical and factual background of
the claimant.11 Appellant submitted no such evidence in this case.
CONCLUSION
The Board finds that appellant did not establish that she sustained a back condition
causally related to factors of her federal employment.
6

D.G., 59 ECAB ____ (Docket No. 08-1139, issued September 24, 2008).

7

Id.

8

Roy L. Humphrey, supra note 3.

9

Willie M. Miller, 53 ECAB 697 (2002).

10

Jimmie H. Duckett, 52 ECAB 332 (2001).

11

Patricia J. Glenn, 53 ECAB 159 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 4 and April 7, 2008 be affirmed.
Issued: September 18, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

